Citation Nr: 0107580	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a scar of the scalp, 
residual of a cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND


The veteran had active duty from February 1951 to January 
1953 and from September 1956 to September 1958.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1999 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for a 
scar of the scalp, residual of a cyst removal.

The service medical records confirm that the veteran had a 
sebaceous cyst excised from his posterior scalp in February 
1957.  No abnormalities were noted on the separation 
examination in August 1958.  In a statement dated August 
1999, A. L. Pulliam, M.D. related that he had treated the 
veteran for many years.  He noted the veteran's history of 
having a cyst removed in service and indicated that the 
veteran reported having had chronic pain and inflammation in 
that area of his scalp since his discharge from service.  The 
physician also stated that the veteran had experienced many 
infections in that area, for which he had to take antibiotics 
on many occasions.  The records reflecting treatment for the 
residuals of the cyst removal have not been associated with 
the claims folder.

In addition, the Board notes that during the October 1999 
Department of Veterans Affairs (VA) examination, the veteran 
indicated that he had been followed in the dermatology clinic 
for cysts on the scalp.  These records had not been obtained.  
The Board acknowledges that this examination found no 
evidence of a residual scar on the scalp.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to notify and 
assist claimants in the development of their claims.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a scalp scar 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain these records.  The RO must 
request the clinical records from Dr. 
Pulliam (of Houston, Texas).  In 
addition, the RO should obtain the 
records from the VA dermatology clinic.

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and onset of a scar of the scalp.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
to be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current scalp scar 
is related to the in-service cyst 
removal.  The rationale for any opinion 
expressed must be set forth.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should adjudicate the claim of 
entitlement to service connection for a 
scar of the scalp, residuals of a cyst 
removal.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





